DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 10/31/2022. Currently, 7-8, 10-11 of the claims have been canceled and claims 1-6, 9 and 12-18 are pending.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is objected to since it has been amended to depend from cancelled claim 8.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 has been amended to depend from claim 8 which has been cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US Patent No.: 4,449,992 hereinafter “Yamada”) in view of Dobbs et al. (US Publication No.: 2002/0185266 hereinafter “Dobbs”).
With respect to claim 1, Yamada discloses an advanced energy recovery ventilator (Fig. 1 and 11) comprising: a composite ion exchange membrane comprising (Col. 7, line 56-Col. 8, line 69): a porous polyolefin support layer having a thickness and comprising a plurality of pores that extend through the thickness (Col. 6): wherein the support layer is expanded ultra-high molecular weight porous polyethylene (Col. 5, lines 33-66) an intake side (Fig. 11, intake air at 6); an extract side that is opposite the intake side (Fig. 11, intake air is extracted at 7): an intake air inlet for receiving Intake air (6), an exhaust air outlet (7): wherein intake air enters the intake air Inlet, passes by the intake side of said composite ion exchange membrane (10) and exits the exhaust air outlet of the energy recovery ventilator as exhaust air (Fig. 11); an extract air inlet for receiving extract air (Fig. 11, 8); a supply air outlet (Fig. 11, 9): wherein extract air enters the extract air inlet, passes by the extract side of said composite ion exchange membrane and exits the supply air outlet of the energy recovery ventilator as supply air (Fig. 11).
Yamada discloses having a gas permeability of at least 50 seconds/100cc (Col. 2, lines63-64) wherein the ionomer is a styrene-based ion exchange ionomer (Col. 5, lines 33-66 polystyrene) but does not disclose an ionomer coupled to the porous support layer wherein the composite ion exchange membrane is non-permeable, having a Gurley Densometer reading of at least 500 seconds.
Dobbs teaches an ionomer coupled to a porous support layer (Para 0010-0012 & 0040) and the membrane can be selected based upon the physical properties of membrane (Para 0046) and can have a Gurley Densometer reading at least 500 seconds and can be a sulfonated polymer membrane (Para 0040-0045. Applicants specification explains a sulfonated polymer membrane meets this limitation in applicants figure 7). Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the support layer of Yamada with an ionomer having a Gurley Densometer reading at least 500 seconds as taught by Dobbs to improve the heat exchangers ability to improve heat transfer and less expensive to manufacture (Para 0010 and 0013).
With respect to claim 2, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 1 as discussed above. Yamada also discloses wherein the extract air is hotter than the supply air (Fig. 11, supply air 6 is from outside air and can vary depending upon the outdoor air and can be cooler than the extract air).
With respect to claim 3, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 1 as discussed above. Yamada also discloses wherein the exhaust air is hotter than the intake air (Fig. 11, exhaust air 9 can exchange heat with 6 and be hotter than the intake air 8).
With respect to claim 4, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 1 as discussed above. Yamada also discloses wherein the extract air comprises moisture and wherein said moisture in the extract air is transferred through the composite ion exchange membrane to the intake air (Fig. 11 and Col. 1, lines 6-12, 29-46 and Col. 2, lines 54-64).
With respect to claim 5, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 1 as discussed above. Yamada also discloses wherein the porous support layer comprises expanded porous polyethylene (Col. 5, lines 33-66).
With respect to claim 6, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 5 as discussed above. Dobbs also teaches wherein the ionomer is imbibed into the expanded porous polyethylene (Para 0040).
With respect to claim 9, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 8 as discussed above. Yamada also discloses wherein the support layer is expanded Ultra-High Molecular Weight porous Polyethylene (Col. 5, lines 33-66. The limitation of ultra-high molecular weight is very broad an does not further define the polyethylene since .001 can be higher than .0001).
With respect to claim 12, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 1 as discussed above. Yamada also discloses wherein the composite ion exchange membrane is less than 25 microns thick.
With respect to claim 13, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 1 as discussed above. Yamada also discloses wherein tie composite ion exchange membrane is less than 15 microns thick.
With respect to claims 14-15, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 1 as discussed above. Yamada also discloses wherein the composite ion exchange membrane is less than 10 microns thick (as per claim 14), is less than 5 microns thick (as per claim 15)(Col. 3, lines 43-52).
With respect to claims 16-17, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 1 as discussed above. Yamada and Dobbs also teach wherein the composite ion exchange membrane comprises corrugations (Fig. 1 of Yamada and Fig. 6 of Dobbs).
With respect to claim 18, Yamada and Dobbs teach the advanced energy recovery ventilator of claim 1 as discussed above. Yamada also discloses wherein the composite ion exchange membrane is configured in an exchange module comprising a plurality of flow channels configured from corrugated composite ion exchange membrane (Fig. 1).
Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments (page 4) that the reference Yamada does not teach the type of support material and the type of ionomer, the Examiner disagrees. Reference Yama explains that multiple polymers can be used such as the claimed polyethylene as explained in Col. 5, lines 33-66. The polyethylene meets the broad limitation of “ultra-high molecular weight” since ultra-high molecular weight is not defined in specification or the claims and can vary depending upon what you are comparing “ultra-high” to, for example 10 grams can be ultra high compared to .00000001 grams whereas 1000 pounds can be ultra-high compared to 10 grams. Yamada also explains polystyrene can be used in Col. 5, line 35 which is a styrene-based ionomer which meets the claimed limitation. Therefore, the applicant’s arguments are unpersuasive and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLAIRE E ROJOHN III/           Primary Examiner, Art Unit 3763